Downey, J.
Brush sued Scary before a justice of the peace, for twenty dollars, and'was beaten. He appealed to the common pleas, where he was again beaten. But the court rendered judgment that each party pay his own costs. The question as to the correctness of this ruling is the only question in this case.
J. E. McDonald, J. M. Butler, and E. M. McDonald, for appellant.
We think it quite clear that the ruling of the court was wrong. Costs follow judgment in the common pleas or circuit court on appeal from the judgment of a justice of the peace, as a general rule. 2 G. H. 597, sec. 70. There are two exceptions to the rule, but this case does not fall within either of them.
The judgment as to costs is reversed, with costs, and the case remanded, with instructions to render judgment in favor of the appellant for full costs.